Citation Nr: 1451797	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to September 1975.  He died in December 2011.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so, rather than immediately deciding, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.


REMAND

In her August 2014 substantive appeal to the Board (on VA Form 9), the appellant requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  But, to date, no such hearing has been scheduled, much less conducted.

The appellant has a right to this hearing before deciding her appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  Since the AOJ, rather than the Board, schedules the type of hearing she has requested, the Board must remand her claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).


Accordingly, this cause-of-death claim is REMANDED for the following action:

Schedule the appellant's requested Travel Board hearing at the earliest opportunity (or, if she elects, a videoconference hearing instead).  Regardless of the type, notify her of the date, time, and location of her hearing.  Put a copy of this notification letter in the claims file.  If she fails to report for this hearing or changes her mind and elects not to have it, also document this in the claims file. 

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


